Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into this 28th day of February
2007, but is effective for all purposes as of the Commencement Date (as
hereinafter defined), by and between Alliance HealthCard, Inc. (“Parent”) and
its wholly-owned subsidiary, AHC-Benefit Marketing Acquisition, Inc. (“BMS” and
collectively with Parent, the “Employer”) and DANNY C. WRIGHT, residing at 3400
Stafford Drive, Norman, Oklahoma 73072 (the “Employee”).

WITNESSETH:

1. EMPLOYMENT

The Employer hereby employs the Employee, and the Employee hereby accepts such
employment, upon the terms and subject to the conditions set forth in this
Agreement.

2. TERM

The term of employment under this Agreement shall commence on March 1, 2007 (the
“Commencement Date”) and shall continue through February 28, 2010; provided,
however, that the term of this agreement shall automatically be extended for
additional one-year terms, unless either party gives notice of termination not
less than to the other on or before December 1 in the year of termination,
commencing March 1, 2010.

3. COMPENSATION; REIMBURSEMENT, ETC.

(a) Base Salary. The Employer shall pay to the Employee as compensation for all
services rendered by the Employee during the term of this Agreement a basic
annualized salary of Two Hundred Thousand Dollars ($200,000.00) per year (the
“Base Salary”), or such other sum as the parties may agree on from time-to-time,
payable monthly or in other more frequent installments, as determined by the
Employer. The Base Salary shall be subject to required withholding taxes and
other employment taxes prescribed by law. The compensation provided for in this
Section 3(a) shall be in addition to any pension or profit sharing payments, if
any, set aside or allocated for the benefit of the Employee.

(b) Commissions. Omitted.

(c) Bonuses. In addition to Base Salary, Employee shall be eligible to be
considered for annual bonuses, which are not guaranteed and are to be determined
by Employer’s Board of Directors in its sole discretion.

(d) Reimbursement. The Employer shall reimburse the Employee for all reasonable
expenses incurred by the Employee in the performance of Employee’s duties under
this Agreement; provided, however, that the Employee must furnish to the
Employer an itemized account, satisfactory to the Employer, in substantiation of
such expenditures.

(e) Fringe Benefits. The Employee shall be entitled to such fringe benefits
including, but not limited to, medical and insurance benefits as may be provided
from time to time by the Employer to other senior officers of the Employer. The
Employee shall be eligible to participate, in accordance with the terms of such
plans as they may be adopted, amended and administered from time-to-time, in
incentive, bonus, benefit or similar plans.

4. DUTIES

The Employee is engaged as President and Chief Executive Officer of BMS. In
addition, the Employee shall have such other duties and hold such other offices
as may from time to time be reasonably assigned to Employee by the Board of
Directors of the Employer. The Employee shall not become employed, engaged or
involved, in any capacity, in any commercial or professional endeavor, business
or business activity other than the business and affairs of the Employer without
obtaining the written consent of the Board of Directors.



--------------------------------------------------------------------------------

5. EXTENT OF SERVICES; VACATIONS AND DAYS OFF

(a) Full Time Obligation. During the term of Employee’s employment under this
Agreement, the Employee shall devote such time, energy and attention during
regular business hours to the benefit and business of the Employer as may be
reasonably necessary in performing Employee’s duties pursuant to this Agreement.

(b) Vacation. The Employee shall be entitled to vacations with pay and to such
personal sick leave with pay in accordance with the policy of the Employer as
may be established from time to time by the Employer and applied to other senior
officers of the Employer.

6. FACILITIES

The Employer shall provide the Employee with a fully furnished office, and the
facilities of the Employer shall be generally available to the Employee in the
performance of Employee’s duties pursuant to this Agreement, it being understood
and contemplated by the parties that all equipment, supplies and officer
personnel required in the performance of the Employee’s duties under this
Agreement shall be supplied by and at the sole cost of the Employer.

7. ILLNESS OR INCAPACITY, TERMINATION ON DEATH, ETC.

(a) Death. If the Employee dies during the term of Employee’s employment, the
Employer shall pay to the estate of the Employee such compensation, including
any bonus compensation earned but not yet paid, as would otherwise have been
payable to the Employee up to the end of the month in which Employee’s death
occurs. The Employer shall have no additional financial obligation under this
Agreement to the Employee or Employee’s estate. After receiving the payments
provided in this subparagraph (a), the Employee and Employee’s estate shall have
no further rights under this Agreement.

(b) Disability.

(i) During any period of disability, illness or incapacity during the term of
this Agreement which renders the Employee at least temporarily unable to
substantially perform the services required under this Agreement, the Employee
shall receive the Base Salary payable under Section 3(a) of this Agreement plus
any bonus compensation earned but not yet paid, less any cash benefits received
by Employee under any disability insurance paid for by the Employer. Upon the
Employee’s “Permanent Disability” (as defined below), which Permanent Disability
continues during the payment periods specified herein, the Employer shall pay to
the Employee the Base Salary payable under Section 3(a) of this Agreement, plus
bonus compensation earned but not yet paid, to the end of the month in which the
Employee is terminated for Permanent Disability as set forth below, less any
cash benefits received by Employee under any disability insurance paid for by
the Employer. The Employee may be entitled to receive payments under any
disability income insurance which may be carried by, provided by or paid for by
the Employer from time to time. Upon “Permanent Disability” (as that term is
defined in Section 7(b)(ii) below) of the Employee, except as provided in this
Section 7(b), all rights of the Employee under this Agreement shall terminate
(other than rights already accrued).

(ii) The term “Permanent Disability” as used in this Agreement shall mean, in
the event a disability insurance policy is provided or paid for by the Employer
covering the Employee at such time and is in full force and effect, the
definition of permanent disability set forth in such policy. If no such
disability policy is so maintained at such time and is then in full force and
effect, the term “Permanent Disability” shall mean the inability of the
Employee, as reasonably determined by the Employer by reason of physical or
mental disability to perform the duties required of Employee under this
Agreement for a period of sixty (60) days in any one-year period. Successive
periods of disability, illness or incapacity will be considered separate periods
unless the later period of disability, illness or incapacity is due to the same
or related cause and commences less than three months from the ending of the
previous period of disability. Upon such determination, the Employer may
terminate the Employee’s employment under this Agreement upon ten (10) days’
prior written notice. If any determination of the Employer with respect to
Permanent

 

- 2 -



--------------------------------------------------------------------------------

Disability is disputed by the Employee, the parties hereto agree to abide by the
decision of a panel of three physicians. The Employee and Employer shall each
appoint one member, and the third member of the panel shall be appointed by the
other two members. The Employee agrees to be available form and submit to
examinations by such physicians as may be directed by the Employer. Failure to
submit to any such examination may be treated by the Employer as an admission by
the Employee of Permanent Disability.

8. OTHER TERMINATIONS

(a) Mutual Termination. Either the Employee or the Employer may terminate the
Employee’s employment hereunder upon giving at least thirty (30) days’ prior
written notice. If such notice is given, the Employer shall have the right to
relieve the Employee, in whole or in part, of the Employee’s duties under this
Agreement (without reduction in compensation through the termination date). All
obligations of the Employee to the Employer and the Employer to the Employee, as
the case may be, pursuant to this Agreement shall terminate thirty (30) days
after such notice is given, other than the compensation that the Employee shall
be entitled to receive pursuant to this agreement on or before the termination
date.

(b) Termination for “Good Cause”.

(i) Except as otherwise provided in this Agreement, the Employer may terminate
the employment of the Employee hereunder only for “Good Cause” (as defined
below) and upon written notice; provided, however, that no breach or default by
the Employee shall be deemed to occur hereunder unless the Employee shall have
failed to cure the breach or default within thirty (30) days after Employee
received written notice thereof indicating that it is a notice of termination
pursuant to this Section 8(b).

(ii) As used herein, “Good Cause” shall include:

 

  (1) the Employee’s conviction of or the entering of a plea of nolo contendere
to either a felony or any crime directly related to the Employee’s employment by
the Employer which causes a substantial detriment to the Employer;

 

  (2) actions by the Employee as an executive officer of the Employer which
clearly are contrary to the best interest of the Employer;

 

  (3) the Employee’s willful failure to take actions permitted by law and
necessary to implement policies of the Employer which have been communicated to
the Employee in writing, provided that minutes of a Board of Directors meeting
attended in its entirety by the Employee shall be deemed communicated to the
Employee;

 

  (4) the Employee’s continued failure or refusal to attend to Employee’s duties
as an executive officer of the Employer;

 

  (5) the Employee fails to repay when due any sums loaned or advanced to
Employee by Employer; or

 

  (6) willful misconduct materially and demonstrably injurious to the Employer,
financially or otherwise, as determined in the reasonable discretion of the
Employer.

(iii) Termination of the employment of the Employee for reasons other than those
expressly specified in this Agreement as Good Cause or as provided in
Section 8(a) shall be deemed to be a termination of employment “Without Good
Cause” for purposes of Section 8(c).

 

- 3 -



--------------------------------------------------------------------------------

(c) Termination Without Good Cause.

(i) If the Employer shall terminate the employment of the Employee Without Good
Cause effective on a date earlier than the termination date provided for in
Section 2, the Employee shall continue to receive the Base Salary; provided
that, notwithstanding such termination of employment, the Employee’s covenants
set forth in Section 10 and Section 11 are intended to and shall remain in full
force and effect.

(ii) The parties agree that, because there can be no exact measure of the damage
that would occur to the Employee as a result of a termination by the Employer of
the Employee’s employment Without Good Cause, the payments and benefits paid and
provided pursuant to this Section 8(c) shall be deemed to constitute liquidated
damages and not a penalty for the Employer’s termination of the Employee’s
employment Without Good Cause, and the Employer agrees that the Employee shall
not be required to mitigate Employee’s damages; provided, however, if he does
mitigate, Employer shall be entitled to an offset against the liquidated damages
for all sums received by Employee by virtue of the mitigation.

(d) Certain Effects of Termination. If the employment of the Employee is
terminated for Good Cause under Section 8(b)(ii) of this Agreement, or if the
Employee voluntarily terminates Employee’s employment by written notice to the
Employer under Section 8(a) of this Agreement, the Employer shall pay to the
Employee any compensation earned but not paid to the Employee prior to the
effective date of such termination. Under such circumstances, such payment shall
be in full and complete discharge of any and all liabilities or obligations of
the Employer to the Employee hereunder, and the Employee shall be entitled to no
further benefits under this Agreement.

(e) Release. Payment for any compensation to the Employee under this Section 8
following termination of employment shall be conditioned upon the prior receipt
by the Employer of a release executed by the Employee in the form prepared by
counsel for the Employer.

9. DISCLOSURE

The Employee agrees that, during the term of Employee’s employment by the
Employer, Employee will disclose, and disclose only to the Employer, all ideas,
methods, plans, developments or improvements known by Employee which relate
directly or indirectly to the business of the Employer, whether acquired by the
Employee before or during Employee’s employment by the Employer. Nothing in this
Section 9 shall be construed as requiring any such communication where the idea,
plan, method or development is lawfully protected from disclosure as a trade
secret of a third party or by any other lawful prohibition against such
communication.

10. CONFIDENTIAL INFORMATION

For purposes of this Agreement, the term “Confidential Information” means any
and all data, know-how, designs, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training materials and techniques, computer software
and programs, systems, improvements, devices, discoveries, concepts, ideas,
designs, methods and information concerning the business and affairs of the
Employer or its Affiliates, however documented, and any other information of the
Employer or its Affiliates that is a trade secret of the Employer or its
Affiliates, and all notes summaries or compilations containing or based, in
whole or in part, on any information included in the foregoing. The Employee
acknowledges that in the course of his employment by the Employer, the Employee
will become acquainted with Confidential Information belonging to the Employer
or its Affiliates. The Employee acknowledges and agrees that all Confidential
Information of the Employer or its Affiliates known or obtained by the Employee,
whether before or after the date hereof, is the property of the Employer or its
Affiliates. Therefore, the Employee agrees that the Employee will not, at any
time, other than in furtherance of the Employee’s employment duties, disclose to
any unauthorized persons or use for his own account or for the benefit of any
third party any Confidential Information, whether the Employee has such
information in the Employee’s memory or embodied in writing or other physical
form, without the Employer’s prior written consent, unless and to the extent
that the Confidential Information is or becomes generally known to and available
for use by the public other than as a result of the Employee’s fault or the
fault of any other person bound by a duty of confidentiality. Employee agrees,

 

- 4 -



--------------------------------------------------------------------------------

upon any termination of his employment with Employer and at any other time
Employer may request, to deliver to the Employer, or such representatives as the
Employer may designate, all documents, memoranda, notes, plans, records,
reports, and other documentation, models, components, devices, or computer
software, whether embodied in a disk or in other form (and all copies of all of
the foregoing), relating to the business, operations, or affairs of Employer or
its Affiliates and any other Confidential Information that the Employee may then
possess or have under the Employee’s control.

11. NONSOLICITATION OF CUSTOMERS AND EMPLOYEES

(a) General. The Employee hereby acknowledges that, during and solely as a
result of Employee’s employment by the Employer, the Employee has received and
shall continue to receive: (1) special training and education with respect to
the club marketing business and other related matters, and (2) access to
confidential information and business and professional contacts. In
consideration of the special and unique opportunities afforded to the Employee
by the Employer as a result of the Employee’s employment, as outlined in the
previous sentence, the Employee hereby agrees to the restrictive covenants set
forth in this Section 11.

(b) Nonsolicitation of Customers. During the Employee’s employment with the
Employer and, except as may be otherwise herein provided, for a period of two
(2) years following the termination of the Employee’s employment with the
Employer, regardless of the reason for such termination, the Employee agrees the
Employee will refrain from and will not, directly or indirectly, as an
individual, partner, officer, director, stockholder, member, employee, advisor,
independent contractor, joint venturer, consultant, agent, representative,
salesman or otherwise (1) solicit in any way the business or patronage of any of
the clients or customers of the Employer with whom the Employer did business
during the term of Employee’s employment, or (2) take any action which may cause
the termination of the relationship between the Employer and its clients or
customers.

(c) Nonsolicitation of Employees. During the Employee’s employment with the
Employer and, except as may be otherwise herein provided, for a period of two
(2) years following the termination of the Employee’s employment with the
Employer, regardless of the reason for such termination, the Employee agrees
Employee will refrain from and will not, directly or indirectly, as an
individual, partner, officer, director, stockholder, member, employee, advisor,
independent contractor, joint venturer, consultant, agent, representative,
salesman or otherwise (1) solicit any of the employees of the Employer to
terminate their employment, or (2) employ or retain as an independent
contractor, consultant or agent any of the current or former employees, or
officers of the Employer any, unless such persons have been separated from any
relationship with the Employer for at least six (6) months or (3) accept
employment with or seek remuneration by any of the clients or customers of the
Employer with whom the Employer did business during the term of the Employee’s
employment.

(d) Extension of Time. The period of time during which the Employee is
prohibited from engaging in certain business practices pursuant to Sections
11(b) or (c) shall be extended by any length of time during which the Employee
is in breach of such covenants.

(e) Essential Element. It is understood by and between the parties hereto that
the foregoing restrictive covenants set forth in Sections 11(a) through (c) are
essential elements of this Agreement, and that, but for the agreement of the
Employee to comply with such covenant, the Employer would not have agreed to
enter into this Agreement. Such covenants by the Employee shall be construed as
agreements independent of any other provision in this Agreement. The existence
of any claim or cause of action of the Employee against the Employer, whether
predicated on this Agreement, or otherwise, shall not constitute a defense to
the enforcement by the Employer of such covenants.

(f) Severability. It is agreed by the Employer and Employee that if any portion
of the covenants set forth in this Section 11 are held to be invalid,
unreasonable, arbitrary or against public policy, then such portion of such
covenants shall be considered divisible both as to time and geographical area.
The Employer and Employee agree that, if any court of competent jurisdiction
determines the specified time period or the specified geographical area
applicable to this Section 11 to be invalid, unreasonable, arbitrary or against
public policy, a lesser time period or geographical area which is determined to
be reasonable, non-arbitrary and not against public policy may be enforced
against the Employee. The Employer and the Employee agree that the foregoing
covenants are appropriate and reasonable when considered in light of the nature
and extent of the business conducted by the Employer.

 

- 5 -



--------------------------------------------------------------------------------

12. SPECIFIC PERFORMANCE

The Employee agrees that damages at law will be an insufficient remedy to the
Employer if the Employee violates the terms of Sections 9, 10 or 11 of this
Agreement and that the Employer would suffer irreparable damage as a result of
such violation. Accordingly, it is agreed that the Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to the Employer. The
Employee agrees to pay to the Employer all costs and expenses incurred by the
Employer relating to the enforcement of the terms of Sections 9 or 10 of this
Agreement, including reasonable fees and disbursements of counsel (both at trial
and in appellate proceedings).

13. ARBITRATION

(a) General. Should any dispute arise among or between one or more of the
parties to this Agreement relating to this Agreement, the interpretation of any
provision hereof, or any of the rights or obligations hereunder of any of the
parties to this Agreement, then at the election of any party involved in such
dispute, such dispute shall be resolved finally by a single arbitrator in an
arbitration proceeding conforming to the rules of the American Arbitration
Association applicable to commercial arbitration.

(b) Appointment of Arbitrator. The arbitrator shall be appointed as follows: the
party not electing to submit the matter to arbitration (the “Non-Electing
Party”) shall provide to the other (the “Electing Party”) a list of three
proposed arbitrators, each of whom shall be knowledgeable as to matters that are
the subject of the dispute and each of whom shall be completely independent of
and with no prior affiliation or direct or indirect relationship with any party
or any of their affiliates. The Electing Party shall then select the arbitrator
from such list or, if all such proposed arbitrators are reasonably unacceptable
to such party, so advise the Non-Electing Party, whereupon such party shall
prepare a new list of three proposed arbitrators and the selection process shall
begin anew.

(c) Location of Arbitration. The arbitration shall take place in Norman,
Oklahoma.

(d) Effect of Arbitration. The decision of such arbitrator shall be final and
binding upon the parties, and such decision shall be enforceable as a judgment
in a court of competent jurisdiction. Other than the Employer’s right to seek
specific performance by way of injunctive relief to enforce the provisions of
Sections 9, 10 or 11, each party to this Agreement covenants not to institute
any suit or other proceeding in any court with respect to any matter arising
under or pursuant to or directly or indirectly relating to this Agreement, the
subject matter hereof or the other agreements, documents and instruments
delivered or required to be delivered hereunder or in connection herewith unless
the intended subject matter thereof has first been submitted for arbitration in
accordance with the foregoing procedure and such arbitration proceeding has been
completed.

(e) Confidentiality of Arbitration. In order to maintain the confidentiality of
the dispute intended to be resolved by arbitration as provided in this Agreement
as well as the information adduced and contentions asserted in any such
arbitration, the parties agree to maintain in strict confidence and agree to
neither make nor suffer any public disclosure of the fact of, contentions or
evidence, discovered, developed or introduced in and the result of any such
arbitration; provided, however, the foregoing to the contrary notwithstanding,
that the Employer may make public disclosures regarding the existence of the
arbitration, the nature of the dispute and the results thereof as may be
necessary or appropriate to satisfy the Employer’s disclosure obligations under
applicable securities or other laws.

14. MISCELLANEOUS

(a) Compliance with Other Agreements. The Employee represents and warrants that
the execution of this Agreement by Employee and Employee’s performance of
Employee’s obligations hereunder will not conflict with, result in the breach of
any provision of or the termination of or constitute a default under any
Agreement to which the Employee is a party or by which the Employee is or may be
bound.

 

- 6 -



--------------------------------------------------------------------------------

(b) Setoff. The Employee agrees that, as long as he is indebted to the Employer
for loans or advances made to him prior to or after the date of this Agreement,
the Employer may set off all such obligations against the sums otherwise due
Employee pursuant to this Agreement in the event the Employee is in default
under any of said obligations.

(c) Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.

(d) Binding Effect; Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. This Agreement is a personal employment
contract and the rights, obligations and interests of the Employee hereunder may
not be sold, assigned, transferred, pledged or hypothecated.

(e) Entire Agreement. Except as provided in (A) written company policies
promulgated by the Employer dealing with issues such as securities trading,
business ethics, governmental affairs and political contributions, consulting
fees, commissions or other payments, compliance with law, investments and
outside business interests as officers and employees, reporting
responsibilities, administrative compliance, and the like, or (B) any signed
written agreements contemporaneously or hereafter executed by the Employer and
the Employee, this Agreement constitutes the entire agreement of the Employer
and the Employee with regard to such subject matters, and contains all of the
covenants, promises, representations, warranties, and agreements between the
Employer and the Employee with respect to the Employee’s employment relationship
with the Employer and the term and termination of such relationship, and
replaces and merges all previous agreements and discussions pertaining to the
employment relationship between the Employer and the Employee. Specifically, but
not by way of limitation, the Employment Agreement dated August 9, 2004 between
Benefit Marketing Solutions, L.L.C., a wholly-owned subsidiary of BMS (the
“Prior Agreement”), and the Employee is hereby deemed terminated and the
Employee hereby irrevocably waives and renounces all of the Employee’s rights
and claims under the Prior Agreement other than those related to the Employee’s
right to receive unpaid compensation to which the Employee shall be entitled to
receive prior to the Commencement Date. Any modification of this Agreement will
be effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

(f) Construction and Interpretation.

(i) This Agreement shall be construed pursuant to and governed by the
substantive laws of the State of Oklahoma (but any provision of Oklahoma law
shall not apply if the application of such provision would result in the
application of the law of a state or jurisdiction other than Oklahoma).

(ii) The headings of the various sections in this Agreement are inserted for the
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.

(iii) Any provision of this Agreement which is determined by a court of
competent jurisdiction to be prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation which renders the term or provision valid shall be favored.

(g) Enforcement. If after written demand to comply with the obligations of one
of the parties to this Agreement served in writing on the other, compliance or
reasonable assurance of compliance is not forthcoming, and the party demanding
compliance engages the services of an attorney to enforce rights under this
Agreement, the prevailing party in any action shall be entitled to recover all
reasonable costs and expenses of enforcement (including reasonable attorneys’
fees and reasonable expenses during investigation, before litigation or

 

- 7 -



--------------------------------------------------------------------------------

arbitration, and at trial and in appellate proceedings). In addition, each of
the parties agrees to indemnify the other in respect of any and all claims,
losses, costs, liabilities and expenses, including reasonable fees and
reasonable disbursements of counsel (during investigation prior to initiation of
litigation or arbitration and at trial and in appellate proceedings if
litigation ensues), directly or indirectly resulting from or arising out of a
breach by the other party of their respective obligations hereunder. The
parties’ costs of enforcing this Agreement shall include prejudgment interest at
the judgment rate established by the laws of the State of Oklahoma (the
“Judgment Rate”). Additionally, if any party incurs any out-of-pocket expense in
connection with the enforcement of this Agreement, all such amounts shall accrue
interest at the Judgment Rate, commencing thirty (30) days after any such
expenses are incurred.

(h) Notices. All notices which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 

 

To the Employer:

  Alliance HealthCard, Inc.         Attention: President         3500 Parkway
Lane, Suite 720         Norcross, GA 30092    

To the Employee at the address herein first above written.

(i) Venue; Process. To the extent it is necessary to resolve any disputes
arising under this Agreement, and the agreements and instruments and documents
contemplated hereby in a court and resolution by a court is consistent with the
provisions of Section 13, the parties to this Agreement agree that jurisdiction
and venue in any action brought pursuant to this Agreement to enforce its terms
or otherwise with respect to the relationships between the parties shall
properly lie in and only in the District Court of Cleveland County, State of
Oklahoma. The parties agree that they will not object that any action commenced
in the foregoing jurisdictions is commenced in a forum non convenience. The
parties further agree that the mailing by certified or registered mail, return
receipt requested, of any process required by any such court shall constitute
valid and lawful service of process against them, without the necessity for
service by any other means provided by statute or rule of court.

[SIGNATURES ON THE NEXT PAGE]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

“EMPLOYER”

   

“Parent”

  ALLIANCE HEALTHCARD, INC.   By:  

/s/ Robert D. Garces

    Robert D. Garces, Chief Executive Officer

“BMS”

  AHC-BENEFIT MARKETING ACQUISITION, INC.   By:  

/s/ Robert D. Garces

    Robert D. Garces, Chief Executive Officer “EMPLOYEE”    

/s/ Danny C. Wright

    Danny C. Wright

 

- 9 -